IN THE COURT OF APPEALS OF IOWA

                                     No. 18-2220
                              Filed September 11, 2019


IN RE THE MARRIAGE OF STEVE RICKY PALMER
AND DEBRA SUE PALMER

Upon the Petition of
STEVE RICKY PALMER,
      Petitioner-Appellant,

And Concerning
DEBRA SUE PALMER,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Mills County, Timothy O'Grady,

Judge.



      Steve Palmer appeals the decree dissolving his marriage to Debra Palmer.

AFFIRMED.



      Kyle E. Focht of Focht Law Office, Council Bluffs, for appellant.

      Stephen C. Ebke of Ebke Law Office, Council Bluffs, for appellee.



      Considered by Tabor, P.J., and Mullins and May, JJ.
                                            2


MAY, Judge.

       The district court dissolved the marriage of Steve and Debra Palmer. On

appeal, Steve argues the district court did not award him enough spousal support.1

We conclude the district court did not fail to do equity. Therefore, we affirm.

    I. Background Facts

       Steve and Debra married in September 1998. Throughout their marriage,

Debra worked at Glenwood Resource Center, a state facility. Steve worked in

manual labor positions until 2012 when he was diagnosed with complex regional

pain syndrome. After that, Steve received disability benefits instead of pay.

       In 2018, Steve filed for divorce. That fall, the district court entered a decree

of dissolution. Debra’s IPERS account was one of the assets divided. Relying on

In re Marriage of Benson, 545 N.W.2d 252 (Iowa 1996), the district court

determined Steve was entitled to 29.42% of the account.

       As for spousal support, the district court crafted a two-tiered structure. See

Iowa Code § 598.21A (2018). Initially, Debra must pay Steve $1000 per month.

But when Steve begins to receive benefits from Debra’s IPERS account, Debra’s

support payment will decrease to $400 per month.

       On appeal, Steve asks that we increase his spousal support award to $2500

per month for life.


1
  In her brief, Debra also asks that we modify the spousal support award, but in her favor.
She did not file a cross-appeal. Therefore, we do not consider her request. See In re
Marriage of Winegard, 257 N.W.2d 609, 618 (Iowa 1977) (“It should be noted Sally’s brief
devotes considerable time to the position she is entitled to the full amount of the legal
services itemized in her application. However, Sally has not appealed from the order
granting said fees and, consequently, cannot be awarded more herein.”); In re Marriage
of Harris, No. 12-0693, 2013 WL 541379, at *5 (Iowa Ct. App. Feb. 13, 2013) (holding a
former spouse’s request was not properly before the court because she did not cross-
appeal).
                                            3


   II.       Standard of Review

          Our review of dissolution proceedings is de novo. Iowa R. App. P. 6.907.

Yet we recognize “the district court is best positioned to evaluate the needs of

parties.” In re Marriage of Dirkx, No. 18-0422, 2019 WL 3330625, at *2 (Iowa Ct.

App. July 24, 2019). Therefore, we afford the district court “considerable latitude”

in determining spousal support. In re Marriage of Anliker, 694 N.W.2d 535, 540

(Iowa 2005). “We will disturb that determination only when there has been a failure

to do equity.” Id. “This deference to the trial court’s determination is decidedly in

the public interest.” Benson, 545 N.W.2d at 257. “When appellate courts unduly

refine these important, but often conjectural, judgment calls, they thereby foster

appeals in hosts of cases, at staggering expense to the parties wholly

disproportionate to any benefit they might hope to realize.” Id.

   III.      Analysis

          Iowa Code section 598.21A governs spousal support. It requires courts to

consider a number of factors before awarding support.                See Iowa Code

§ 598.21A(1). Those factors include “the length of the marriage, the age and

health of the parties, the property distribution, and earning capacity, among other

factors.” In re Marriage of Meek-Duncomb, No. 10-0814, 2011 WL 768831, at *4

(Iowa Ct. App. Mar. 7, 2011) (citing Iowa Code § 598.21A).

          The district court complied with these requirements. In its decree, the court

discussed several relevant factors, including the following: (1) the parties were

married for twenty years; (2) Steve was sixty-five and permanently disabled; (3)

“Debra [was] healthy and in her late fifties”; (4) although Steve’s only income was

a monthly disability benefit of $1240, he claimed his monthly expenses were
                                          4


$2107; (5) Debra had a “net monthly income of over $4600 per month,” but she

claimed monthly expenses of only $4065; and (6) under the property division, each

party will receive benefits from their portion of Debra’s IPERS account.

         Given these circumstances, we defer to the district court’s spousal support

award, under which Debra initially pays traditional spousal support to Steve in the

amount of $1000 per month; but Debra’s support obligation decreases to $400 per

month once Steve begins receiving benefits from Debra’s IPERS account. See

Benson, 545 N.W.2d at 257. This two-tiered structure fits well with Steve and

Debra’s relative needs and resources. See In re Marriage of Gust, 858 N.W.2d

402, 411 (Iowa 2015) (noting awards of traditional alimony should be “primarily

predicated on need and ability” (quoting In re Marriage of Wendell, 581 N.W.2d

197, 201 (Iowa Ct. App. 1998))). The district court did not fail to do equity. See

Anliker, 694 N.W.2d at 540. We affirm. And we assess costs of this appeal to

Steve.

         AFFIRMED.